08/03/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 06-0544


                                        PR 06-0544
                                                                             FILED
 IN RE PETITION OF MARK BAUER FOR                                              AUG 0 3 2021
                                                                                         nwood
 REINSTATEMENT TO ACTIVE STATUS IN THE                                     CIV"
                                                                              P
                                                                              riXe c,f Mont
                                                                                           e Court
                                                                                       Urri na
 BAR OF MONTANA                                                               State




       Mark Bauer has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Bauer was placed on inactive status on July 12, 2021, for failing to
comply with the Rules for Continuing Legal Education tbr the reporting year ending
March 31, 2021. Bauer has provided a letter from the State Bar certifying that Bauer has
now completed all CLE requirements for that reporting year, in accordance with Rule 13
ofthe CLE Rules. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Mark Bauer for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Bauer shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
      DATED this          day of August, 2021.


                                                              t../t
                                                               Chief Jus
S24 ifriu